Name: Commission Regulation (EEC) No 3866/87 of 22 December 1987 fixing the export refunds on eggs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 363/44 Official Journal of the European Communities 23 . 12. 87 COMMISSION REGULATION (EEC) No 3866/87 of 22 December 1987 fixing the export refunds on eggs refund should be fixed at an amount which would permit Community participation in world trade and would also take account of the nature of these exports and their importance at the present time ; Whereas Commission Regulation (EEC) No 633/86 of 28 February 1986 laying down 'Specific rules on export refunds in the egg sector following the accession of Portugal and amending Regulation (EEC) No 188/86 (*) established the principle that no Community refund should be granted on egg products originating in Portugal ; Whereas, following the introduction of the combined nomenclature by Council Regulation (EEC) No 2658/87 Q, the nomenclature applicable from 1 January 1988 to export refunds on agricultural products was esta ­ blished by Regulation (EEC) No 3846/87 (8) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organization of the market in eggs ('), as last amended by Regulation (EEC) No 1475/86 (2), and in particular the first sentence of the fifth subparagraph of Article 9 (2) thereof, Having regard to the opinion of the Monetary Committee, Whereas Article 9 of Regulation (EEC) No 2771 /75 provides that the difference between prices on the world market for the products listed in Article 1 ( 1 ) of that Regulation and prices for those products within the Community may be covered by an export refund ; Whereas Council Regulation (EEC) No 2774/75 of 29 October 1975 (3) lays down general rules for granting export refunds and criteria for fixing the amount of such refunds ; Whereas, if the refund system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 % , a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 (4), as last amended by Regula ­ tion (EEC) No 1636/87 0 ;  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in rela ­ tion to the Community currencies referred to in the previous indent and the aforesaid coefficient ; HAS ADOPTED THIS REGULATION : Article 1 ~\ 1 . The list of codes of products for which, when they are exported, the export refund referred to in Article 9 of Regulation (EEC) No 2771 /75 is granted, and the amount of that refund shall be as shown in the Annex hereto. 2. The refund referred to in paragraph 1 shall not be granted in respect of exports to Portugal from 1 March 1986. 3 . The refund referred to in paragraph 1 shall not be granted in respect of exports of products originating in Portugal . Whereas it follows from applying these rules and criteria to the present situation on the market in eggs that the Article 2 This Regulation shall enter into force on 1 January 1988 . (') OJ No L 282, 1 . 11 . 1975, p. 49. (2) OJ No L 133, 21 . 5 . 1986, p. 39. 0 OJ No L 282, 1 . 11 . 1975, p. 68 . (4) OJ No L 164, 24. 6. 1985, p. 1 . 0 OJ No L 153, 13 . 6 . 1987, p. 1 . ( «) OJ No L 60, 1 . 3 . 1986, p . 13 . o OJ No L 256, 7. 9 . 1987, p. 1 . (8) OJ No L 366, 24. 12. 1987, p. 1 . 23 . 12, 87 Official Journal of the European Communities No L 363/45 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1987. For the Commission Frans ANDRIESSEN Vice-President \ 23 . 12. 87No L 363/46 Official Journal of the European Communities ANNEX to the Commission Regulation of 22 December 1987 fixing the export refunds on eggs Product code Destination of refund (') Amount of refund \ ECU/100 units 0407 00 1 1 000 02 5,20 (2) 0407 00 19 000 02 2,80 0 l ECU/100 kg 0407 00 30 000 01 30,00 0408 11 10 000 01 149,00 0408 19 11 000 01 65,00 0408 19 19 000 01 71,00 0408 91 10 000 01 146,00 0408 99 10 000 01 37,00 (') The destinations are as follows : 01 All destinations, 02 All destinations except the United States of America. (2) Only poultry eggs which fulfil the conditions stipulated by the competent authorities of the European Commu ­ nities are and on which are stamped the identifying number of the producer establishment, and/or other particu ­ lars as provided for in Article 5 (4) of Regulation (EEC) No 2782/75 (OJ No L 282, 1 . 11 . 1975, p. 100). \